   3:20-cv-02418-SAL-PJG          Date Filed 05/04/21       Entry Number 20        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Amy Walters,                                     )           C/A No. 3:20-2418-SAL-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )                      ORDER
                                                 )
On-Board Services, Inc.,                         )
                                                 )
                              Defendant.         )
                                                 )

       Plaintiff filed this civil action in June 2020. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). On February 26, 2021, the court issued

an Amended Scheduling Order in this matter granting the parties’ motion for an extension of the

deadline for filing dispositive motions until May 3, 2021. (ECF No. 16.) As of the date of this

order, no party has filed a potentially dispositive motion regarding the merits of this case. The

parties are directed to inform the court in writing of the status of this case on or before May 11,

2021 and advise the court as to whether the case is ready for trial. If any party intends to seek

leave for an extension in which to file a dispositive motion after the expiration of the court’s

deadline as ordered, it must establish the requisite showings in accordance with the applicable

Federal Rules of Civil Procedure and the Local Civil Rules of this court.

       IT IS SO ORDERED.



                                              __________________________________________
May 4, 2021                                   Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 1 of 1
